Continuation of 12:
The AFCP request filed 10/18/2021 has been fully considered but does not place the case in condition for allowance for the following reasons.  

1. Independent claim 1 has been amended to include the limitations “a field insulating film disposed on the substrate and covering the first and second sidewalls, wherein a level of a top surface of the field insulating film is the same as a level of a top surface of the active region at a location where the field insulating film and the active region meet”, changing the scope of the claim.  Accordingly, an updated search and consideration was conducted.

In the rejection of record, claim 1 stands rejected under 35 USC § 102 (a)(2) as being anticipated by Fronheiser et al. (PG Pub. No. US 2015/0214369 A1).  Fronheiser teaches a semiconductor device (fig. 2I) including a field insulating film (122) disposed on a substrate (112) and covering first and second active region sidewalls (114S).  However, Fronheiser does not teach wherein a level of a top surface of the field insulating film is the same as a level of a top surface of the active region (fig. 2I: top surface of 122 at a different level than active layer top surface 114U).  Therefore, the proposed amendment appears to overcome the semiconductor device disclosed by Fronheiser.
However, an updated search identified new prior art, in the same field of endeavor as Fronheiser, which appears to teach the newly added limitations.  Yang et al. (PG Pub. No. US 2016/0093741 A1) teaches a semiconductor device (figs. 1-3: 100a) including a field insulating film (106) disposed on a substrate (102a) and covering first and second active region sidewalls (sidewalls 102bs of active fins 112b), wherein a level of a top surface of the field insulating film is different than a level of a top surface of the active region (fig. 3: top surface 106 at a different level than active layer top surface 102bt).  This embodiment is similar to that of Fronheiser.  Yang further teaches a second embodiment 
Therefore, it appears that Fronheiser and Yang, either alone or in combination, teach the limitations recited in the proposed amendment to claim 1.  Accordingly, claim 1 is not allowable over the cited prior art.

2. Independent claim 9 has been amendment to include the limitations “a field insulating film covering the first and second sidewalls, wherein a level of a top surface of the field insulating film is the same as a level of the planar top surface of the active region at a location where the field insulating film and the active region meet”.  These limitations are substantially equivalent to the newly recited limitations of claim 1, and are not allowable over Fronheiser and Yang for the reasons above.

3. Applicant's arguments regarding the 35 USC §103 rejection of claim 16 have been fully considered but they are not persuasive. 
In particular, the Applicant argues
“Wang, FIG. 8B (annotated) First, having drawn these correspondences, the Office Action asserts that top surfaces 422 are formed by { 111 } crystal planes, which the Office Action identifies as corresponding to the "first crystal plane group." Id. at p. 14. Then, the Office Action asserts that Wang "is silent" as to whether the top surfaces 522 and bottom surfaces 526 are formed by crystal planes in the first crystal plane group. This is incorrect. Wan, is not silent. To the contrary, Wang explicitly states that "the top surfaces 522 and the bottom surfaces 526 of the second epitaxial structures 520 are (100) facets (i.e., top surfaces 522 are upward facing facets facing upwards, and the bottom surfaces 526 are downward facing facets facing downwards)." Wang, ¶ [0023]. 
That is, Wang's top surfaces 522 (aligned with Applicant's claimed third and fourth epitaxial upper sidewalls) and bottom surfaces 526 (aligned with Applicant's claimed third and fourth epitaxial lower sidewalls) are formed by crystal planes in a different crystal plane group than Wang's top surfaces 422 (aligned with Applicant's claimed first and second epitaxial upper sidewalls). Thus, Wang does not teach or suggest, inter alia, "wherein the first to fourth epitaxial upper sidewalls and the third and fourth epitaxial lower sidewalls are formed by crystal planes included in a first crystal plane group," as recited in amended independent claim 16. 
Second, Wang fails to teach or suggest, inter alia, "wherein the first and second epitaxial lower sidewalls are formed by crystal planes included in a second crystal plane group which is different from the first crystal plane group," as further recited in amended independent claim 16. Referring to Wang's ¶ [0021], Wang discloses that the bottom surfaces 426 (aligned with Applicant's claimed first and second epitaxial lower sidewalls) and the top surfaces 422 (aligned with Applicant's claimed first and second epitaxial upper sidewalls) are all (111) facets. Thus, Wang's top surfaces 422 and Wang's bottom surfaces 426 are formed of the same crystal plane group.”

The Examiner notes that claim 16 does not particularly limit the meaning of the term “crystal plane group”.  On page 14 of the instant specification, the Applicant discloses an embodiment including first and second epitaxial sidewalls 151su and 152su included in a first crystal plane group, and first and second epitaxial lower sidewalls 151sl and 152sl included in a second crystal plane group, wherein the first and second crystal plane groups are the same (emphasis added).  On page 19 of the instant specification, the Applicant discloses another embodiment including first and second epitaxial sidewalls 151su and 152su included in a first crystal plane group, and first and second epitaxial lower sidewalls 151sl and 152sl included in a second crystal plane group, wherein the first and second crystal plane groups are the different.  Therefore, the identification of crystal plane groups appears to be arbitrary, 
The office action merely indicates that the embodiment of Wang is silent to (does not teach) third and fourth epitaxial upper sidewalls and third and fourth epitaxial lower sidewalls are included in a first crystal plane group (the crystal plane group including first and second epitaxial upper sidewalls).  Although Wang’s third and fourth epitaxial upper sidewalls and third and fourth epitaxial lower sidewalls appear to have the same crystallographic orientations as the first and second epitaxial upper sidewalls, this does not necessarily mean they are part of the same crystal plane group, based on the Applicant’s definition of “crystal plane groups”.  Wang does not in fact explicitly define a first crystal plane “group”, and therefore is implicitly silent to third and fourth epitaxial upper sidewalls and third and fourth epitaxial lower sidewalls included in a first crystal plane group.

Regarding the Applicant’s argument stating:
“The Office Action has not explained why one of skill in the art would have been motivated to alter the expressly-disclosed crystal orientation of Wang's top surfaces 422. Moreover, there is no reasonable expectation of success modifying Wang's top surfaces 422 such that they have a different crystal orientation than that of Wang's bottom surfaces 426.2 Thus, neither Wang, nor Fronheiser, nor any reasonable combination thereof, teaches or suggests, inter alia, "wherein the first to fourth epitaxial upper sidewalls and the third and fourth epitaxial lower sidewalls are formed by crystal planes included in a first crystal plane group," and "wherein the first and second epitaxial lower sidewalls are formed by crystal planes included in a second crystal plane group which is different from the first crystal plane group," as recited in independent claim 16.”
the Examiner respectfully disagrees.  Fronheiser teaches that modifying crystal planes of epitaxial source/drain surfaces increases their size and/or surface area (see figs. 2F and 2I among others), which helps reduce parasitic resistance (¶ 0028).  Furthermore, both Wang and Fronheiser teach semiconductor devices in the same field of endeavor, and the device of Wang with the crystal 

In light of the newly discovered prior art, the proposed amendments do not place the case in condition for allowance.

/BRIAN TURNER/               Examiner, Art Unit 2894